SMYTH, Chief Justice.
The parties to this suit are husband and wife living apart under a decree of divorce a mensa et thoro. The ap-pellee, as plaintiff, brought suit against the appellant for specific performance of an antenuptial agreement. A decree was entered in favor of the appellee, and the appellant, alleging error, brings the decree here, asking for its reversal.
Appellee married the appellant July 29, 1913. At that time he was *365about 70 years of age and she 36. He was a man of much wealth and had an annual income in the neighborhood of $60,000. About two days before tlieir marriage he exhibited to her a draft of a proposed agreement waiving her right to dower in his property, and reciting the payment to her of $30,000 “as an antenuptial marriage settlement,” and asked her if she was willing to sign it, to which she replied that she was. He did not then ask her to sign, but, in response to his request, she went to his office the next day, and there he again submitted the draft to her, with the request that she read it. She read it in part, and, perceiving it was practically the same as the one he had exhibited to her the day before, she, at his request, signed it in the presence of two witnesses. She now avers that it was procured by fraud and should be treated as of no effect.
By it she was obligated to sign promptly all papers which the ap-pellee should present to her for the purpose of relinquishing her interest in his estate.
Having sold some real estate, appellee submitted to her a deed of conveyance for her signature. She refused to sign, except upon a condition to which he was not willing to consent. Thereupon he brought this suit. While it was pending the purchaser of the real estate intervened and asked that appellant be required to execute a quitclaim deed releasing to it, a corporation, her inchoate right of dower in the property, without prejudice to any claims she might have against the appellee. In answer to a rule upon her, she, through her counsel, in open court, expressed her willingness to" execute the conveyance. Thereupon the court, over the objection of the appellee, entered an order directing her to do so; subsequently she complied with the order.
[1] It is asserted that by the execution of the quitclaim deed, just referred to, the prayer of the bill was satisfied, and that, as there was nothing more for the court to consider, the suit should have been dismissed. This is a misapprehension. The bill prayed, not only for relief with respect to that particular piece of real estate, but also with respect to all other lands which her husband owned or might subsequently acquire. This prayer for relief is supported by uncontradicted testimony that before filing the bill appellee had entered into negotiations with certain real estate agents looking towards the sale of other real estate owned by him, but that he was compelled to abandon them because his wife refused to join in the conveyances. This, we think, entitled him to proceed with the case for the purpose of having determined once for all whether or not it was her duty to sign deeds of conveyance of his real estate when they were presented to her for that purpose.
[2, 3] Counsel urges that appellant had the right to open and close the case, but he cites an authority (13 R. C. L. 1011) to the effect that the burden was on the appellee to prove the perfect fairness of the agreement. If this, be correct, then the court did not err in giving to the appellee the right to open and close. However that may be, it is the law:
“That the ruling of a trial court on the question as to who should open and «lose a case is merely upon a matter of practice not proper to be made the *366subject of exception Or to be reviewed upon writ of error.” Overby v. Gordon, 13 App. D. C. 392, 406.
To the same effect, see Lancaster v. Collins, 115 U. S. 222, 225, 6 Sup. Ct. 33, 29 L. Ed. 373, and Hall v. Weare, 92 U. S. 728, 732, 23 L. Ed. 500.
We now come to the issues of fact with respect to the validity of the agreement. The court below found that the parties, before they definitely became engaged to marry, had in mind an arrangement by which the appellant was to give up her marital rights in the appellee’s property, that the appellant knew the nature of those rights, that she deliberately entered into the antenuptial agreement with a complete understanding of its terms, and that she knew that if the appellee should die as wealthy as he then was, leaving her his widow, her interest in his estate would be worth much more than the amount she received under the agreement. Have these findings any support in the testimony?
Appellee asserts that several times during the three or four months before their marriage the matter of an antenuptial agreement was discussed by them. She denies this, and says nothing was said about it until the draft of the agreement was submitted to her the day before their nuptials. He téstified that he paid the $30,000 recited in the agreement by delivering to her' his promissory note for $30,000 on the day the agreement was signed, though it was drawn, he says, some-days before. She takes issue with him, and says the note was delivered the previous day, and had no connection whatever with the-agreement, but was given in lieu of an annuity which she had been receiving from a benefactor, and which she was about to surrender. In response to a question her counsel admitted in open court that it was “absolutely so” that she understood that by signing the agreement and receiving the $30,000, she would waive her rights in the estate of her prospective husband. She concedes that she was aware, before she signed the agreement, that he was a man of abundant wealth, and admits knowledge at that time that a wife had some rights in her husband’s property and that she had heard of a “widow’s third.” He says-she thoroughly understood her rights, for they had discussed them often before the agreement was signed, and there is testimony showing, that the agreement was prepared at her request, so that he might understand that she was not marrying him for his property, but because of' the esteem in which she held him.
[4] Without pursuing the subject further, let it be sufficient to say that on every point which she did not admit there was a conflict in the-testimony, all of which was delivered in the presence of the court. He-had an opportunity to study the witnesses as they testified, an advantage which we do not possess. In the light of that study, and of all. the circumstances under which the testimony was given, he reached the conclusions just stated. It has been frequently adjudged by this court, and by the Supreme Court of the United States as well, that conclusions arrived at in that manner will not be disturbed by the reviewing court, unless they are.elearly wrong. In Nash v. Milford, 33 App. D. C. 142, 144, 149, Mr. Justice Robb, speaking for the court in a. *367suit for specific performance, said of the findings of an auditor, confirmed by the court:
“Such findings will not bo set asido, unless it appears that there has been an error in law or a conclusion oí fact unwarranted by the evidence.”
In another case Mr. Justice Van Orsdel used this language:
“The appeal presents no question of fact of sufficient importance as a precedent to justify an extended review ol' the evidence. It was tried in open court, with full opportunity in the trial justice to observe the demeanor of witnesses and to judge of their veracity. In such cases the finding of the trial justice on questions of fact has much the same sanctity as the verdict of a jury, and will not be disturbed on appeal unless a mistake of judgment is so apparent as to demand a reversal.” McLarren v. McLarren, 45 App. D. C. 237, 238.
In Lawson v. United States Mining Co., 207 U. S. 1, 12, 28 Sup. Ct. 15, 19 (52 L. Ed. 65), this was said:
"With reference to the conclusion of the Court of Appeals it is sufficient to say that, if the testimony does not show that it is correct, it fails to show that it is wrong, and under those circumstances we are not justified in disturbing that conclusion. It is our duty to accept a finding of fact, unless clearly and manifestly wrong.”
It is the settled rule of procedure that where—
“the finding of the master or judge who saw the witnesses ‘depends upon conflicting testimony, or upon the credibility of witnesses, or so far as tliere is any testimony consistent with the finding, it must be treated as unassailable.’ ” Adamson v. Gilliland, 242 U. S. 350, 353, 37 Sup. Ct. 169, 170 (61 L. Ed. 356).
Bearing upon the same point are United States Trust Co. v. Blundon, 42 App. D. C. 500, 508, and Butte & Superior Copper Co., Ltd. v. Clark-Montana Realty Co. et al., 249 U. S. 12, 30, 39 Sup. Ct. 231, 63 L. Ed. 447.
[5] A careful examination of the record satisfies us it cannot be correctly said that any of the court’s findings is “clearly and manifestly wrong.” On the contrary, it appears that they are amply sustained by the testimony. They show that the agreement rests on a good consideration, $30,000, and was fairly arrived at. This being so, it merits the law’s sanction. Birbeck’s Estate, 215 Pa. 323, 64 Atl. 536; Smith’s Appeal, 15 Pa. 319, 8 Atl. 582; In re Devoe’s Estate, 113 Iowa, 4, 84 N. W. 923; Biblehausen v. Biblehausen, 159 Wis. 365, 150 N. W. 516; Hockenberry v. Donovan, 170 Mich. 370, 136 N. W. 389.
For the reasons given, we are constrained to hold that the decree should be, and it is, affirmed, with costs.
Affirmed.